Citation Nr: 1329421	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that granted service 
connection for peripheral neuropathy of the right lower 
extremity and assigned a 10 percent rating and denied 
entitlement to an increased rating for the right ankle 
degenerative joint disease.  

In July 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
hearing transcript has been added to the record.   

This matter was remanded to the RO in March 2010 for further 
development of the evidence, including obtaining updated VA 
treatment notes and obtaining a VA examination.  The RO/AMC 
obtained the VA treatment records and obtained the requested 
medical opinion in June 2010.  A supplemental statement of 
the case was issued to the Veteran and his representative in 
May 2011.  As the requested development has been completed 
to the extent possible, no further action to ensure 
compliance with the remand directives is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the 
Veteran's physical claims file, but has also reviewed the 
Veteran's file on the "Virtual VA" system to ensure a 
complete assessment of the evidence.  The Virtual VA file 
contains two VA treatment records that were not part of the 
file at the time the May 2011 supplemental statement of the 
case was issued.  However, the VA treatment records are not 
pertinent to the issues on appeal and do not address the 
current severity of the service-connected right ankle 
disability and the peripheral neuropathy of the right lower 
extremity.  The Board finds that the solicitation of a 
waiver and/or remand for the RO's initial consideration of 
this evidence is not required.  38 C.F.R. § 20.1304(c).  

The record reflects that the Veteran has raised a claim of 
entitlement to an increased rating for his service-connected 
peripheral neuropathy of the left lower extremity in October 
2009.  This issue has not been adjudicated and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected 
peripheral neuropathy of the right lower extremity is 
manifested by numbness and decreased sensation in the right 
foot with no loss of function or functional impairment, 
tremor, atrophy, fasciculations, or imbalance which more 
closely approximates mild impairment. 

2.  For the entire appeal period, the service-connected 
right ankle degenerative joint disease is manifested by 
pain, stiffness, tenderness, weakness, and flare-ups of 
severe pain; x-ray findings of mild degenerative changes in 
the right ankle joint; dorsiflexion from zero degrees to 8 
to 10 degrees; plantar flexion from zero degrees to 35 to 45 
degrees; and painful motion with no instability, ankylosis, 
or additional limitation of motion or functional loss due to 
pain, weakness, fatigability, lack of endurance, or 
incoordination, which more closely approximates marked 
limitation of motion.   
 



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an 
initial disability evaluation in excess of 10 percent for 
the service-connected peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Code 8521 (2012). 

2.  For the entire appeal period, the criteria for the 
assignment of a disability evaluation in excess of 20 
percent for the service-connected right ankle degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5271 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ), in 
this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in September 2007 and November 2007, 
prior to the initial adjudications of the claims.  The 
letters fully addressed all three notice elements and 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
notice consistent with the Court's holding in Dingess was 
provided in the September 2007 and November 2007 letters.     

The Courts have held that were the underlying claim of 
service connection has been granted and there is 
disagreement as to downstream questions, the claim has been 
substantiated and there is no need to provide additional 
VCAA notice nor is there prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Therefore, the Board finds the duty to notify 
provisions of VCAA have been fulfilled.   

VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained all pertinent treatment records 
identified by the Veteran.  All available service treatment 
records are associated with the record.  VA treatment 
records dated from 2003 to March 2012 are associated with 
the claims folder.   

The RO afforded the Veteran VA examinations in 2007, 2008, 
and 2010 in order to obtain medical evidence of the nature 
and severity of the service-connected right ankle disability 
and the peripheral neuropathy of the right lower extremity.  
The examinations were adequate.  The evaluations were 
performed by medical professionals based on either a review 
of claims file or solicitation of history and symptomatology 
from the Veteran, and examination of the Veteran.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the 
Veteran nor representative has challenged the adequacy of 
the examinations obtained.  Sickels v. Shinseki, 643 F.3d 
1362 (Fed. Cir. 2011) (holding that the Board is entitled to 
presume the competence of a VA examiner and the adequacy of 
his opinion).  The VA examination findings are accurate and 
fully descriptive and address the rating criteria in the 
rating schedule.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met. 38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge 
who conducts a hearing fulfill two duties to comply with the 
above regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  In 
this case, during the July 2009 Board hearing, the Veterans 
Law Judge specifically noted the issues on appeal.  Then, 
having heard the Veteran's evidence, the Veterans Law Judge 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the 
claims.  Both the Veterans Law Judge and the Veteran's 
representative specifically queried the Veteran regarding 
any evidence the Veteran might have showing that the 
service-connected disabilities are more severe than 
currently rated.  In this case, the Veterans Law Judge 
substantially complied with the requirements of Bryant.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It 
is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two evaluations 
(ratings) shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board must analyze the credibility and probative value 
of the evidence, account for the persuasiveness of the 
evidence, and provide reasons for rejecting any material 
evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are 
directed to assess both medical and lay evidence.  In 
addressing lay evidence and determining its probative value, 
if any, attention is directed to both competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-
09 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  As a general matter, a layperson is 
not capable of opining on matters requiring medical 
knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self-interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  See 
generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  Id.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology or evidenced by visible 
behavior of the claimant undertaking the motion.  Id.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  

The factors involved in evaluating, and rating disabilities 
of the joints include weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; 
incoordination (impaired ability to execute skilled 
movements smoothly); more movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); or pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be 
permissible).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation 
of motion, VA was required to apply the provisions of 38 
C.F.R. §§ 4.40, and 4.45, pertaining to functional 
impairment.  The Court instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination.  

Diagnostic Codes 8520-8730 address ratings for paralysis of 
the peripheral nerves affecting the lower extremities, 
neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 
provide ratings for paralysis, neuritis, and neuralgia of 
the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings 
of 10, 20, and 40 percent are warranted, respectively, for 
mild, moderate, and moderately severe incomplete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  A disability rating of 60 percent is warranted for 
severe incomplete paralysis with marked muscle atrophy.  Id.  
An 80 percent rating is warranted with complete paralysis of 
the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  
Where the involvement is wholly sensory, the rating should 
be for mild, or at the most, moderate symptomatology.  38 
C.F.R. § 4.124a (2012).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according 
to limitation of motion for the joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
In the absence of limitation of motion a 10 percent rating 
is assigned where there is x-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups; 
and a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2012).   

Under Diagnostic Code 5271, limited motion of the ankle, a 
10 percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2012). 

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2012).  It 
should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2012).  

Full range of motion of the ankle is measured from zero to 
20 degrees in dorsiflexion, and zero to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2012). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Peripheral Neuropathy of the Right Lower Extremity

The Board has carefully reviewed the lay and medical 
evidence of record and finds that the preponderance of the 
evidence is against the assignment of an initial evaluation 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity for the entire 
appeal period.  

The weight of the lay and medical evidence of record, 
including VA treatment records and reports of VA 
examinations, shows that the service-connected peripheral 
neuropathy of the right lower extremity is manifested by 
neuralgia, not paralysis.  The evidence of record shows that 
the nerve involvement has been wholly sensory.  The March 
2008 VA peripheral nerves examination indicates that the 
Veteran reported having decreased sensation and numbness in 
the right foot and it was progressively worse.  Sensory 
examination revealed normal vibration and decreased light 
touch in the right foot.  Physical examination revealed that 
the right knee reflex was 2/2 and the right ankle reflex was 
2/2.  There was no muscle atrophy, abnormal muscle tone, 
tremors, or abnormal movement.  The function of the joints 
of the right lower extremity were not affected.  Gait and 
balance were normal.  The examiner indicated that the nerve 
dysfunction was neuralgia, moderate, and it was sensory 
only.  The examiner indicated that there was no nerve 
paralysis or neuritis.  

The June 2010 VA peripheral nerve examination indicates that 
there was decreased sensation to pinprick and fine touch on 
the entire right foot, plantar and dorsal.  Reflexes in the 
right knee and ankle were 2/2.  Vibratory senses was equal.  
Motor examination was 5/5.  There was normal muscle tone.  
There were no findings of atrophy, abnormal gait, tremors, 
imbalance, or fasciculations.  

A disability rating in excess of 10 percent is not warranted 
for the service-connected peripheral neuropathy of the right 
lower extremity for the entire appeal period.  The medical 
evidence shows that the peripheral neuropathy of the right 
lower extremity is manifested by numbness and sensory loss 
in the right foot.  The Board finds that the disability 
picture more closely approximates mild incomplete paralysis 
or mild impairment.  The Board notes that in rating diseases 
of the peripheral nerves, when the nerve involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. 4.6 (2012).  The use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

As discussed above, the weight of the lay and medical 
evidences shows that the service-connected peripheral 
neuropathy of the right lower extremity is manifested by 
wholly sensory manifestations affecting the right foot.  The 
sensory changes are decreased sensation and numbness to the 
right foot.  The March 2008 VA nerve examination report 
indicates that the examiner opined that the nerve 
dysfunction was moderate neuralgia.  However, the Board 
finds that the weight of the lay and medical evidence 
demonstrates that the disability picture more closely 
approximates mild impairment.  The examination reports show 
that there is no muscle atrophy, gait abnormality, tremors, 
or imbalance.  The decreased sensation due to the peripheral 
neuropathy of the right lower extremity only affects the 
right foot.  At the hearing in July 2009, the Veteran 
testified that the right leg condition results in symptoms 
of constant pain, tingling, numbness, and loss of sensation 
from his feet to his ankles.  The weight of the lay and 
medical evidence does not show that the service-connected 
peripheral neuropathy of the right lower extremity causes 
moderate or severe impairment.  As such, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 8520 for radiculopathy of the right lower 
extremity, and the claim for a higher rating is denied.  

Right Ankle Degenerative Joint Disease

The RO rated the Veteran's right ankle degenerative joint 
disease as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, limitation of motion of the ankle.  
Under Diagnostic Code 5271, a 20 percent disability rating 
is warranted for marked limitation of motion of the ankle 
and the 20 percent rating is the highest schedular rating 
available under Diagnostic Code 5271.  Thus, a disability 
rating in excess of 20 percent is not possible under 
Diagnostic Code 5271.  

A disability evaluation in excess of 20 percent is possible 
under Diagnostic Code 5270, ankylosis of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2012).  However, 
ankylosis of the right ankle has not been demonstrated.  The 
VA examination reports dated in December 2007 and June 2010 
indicate that the Veteran was able to actively move his 
right ankle, although movement was limited.  The evidence 
demonstrates that, despite pain, the Veteran has always had 
some motion of his right ankle.  Therefore, a rating on the 
basis of ankylosis is not appropriate.  A disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5270.  

The Board also has considered the other diagnostic code 
criteria pertaining to the ankle.  A rating higher than 20 
percent is not available under Diagnostic Codes 5272, 
ankylosis of subastragalar or tarsal joint, Diagnostic Code 
5273, malunion of the os calcis or astragalus, or Diagnostic 
Code 5274, astragalectomy as none of these disabilities are 
shown.  See 38 C.F.R. § 4.71a.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  DeLuca, 8 Vet. App. at 204-207.  However, since a 20 
percent evaluation has been granted for the Veteran's 
service-connected right ankle disability, and since this is 
the maximum available schedular rating under Diagnostic Code 
5271, the Veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See the Court's 
holding in Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Court clarified that, although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Instead, the Mitchell Court explained that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible 
manifestations of functional loss include decreased or 
abnormal excursion, strength, speed, coordination, or 
endurance (38 C.F.R. § 4.40), as well as less or more 
movement than is normal, weakened movement, excess 
fatigability, and pain on movement (as well as swelling, 
deformity, and atrophy) that affects stability, standing, 
and weight-bearing (38 C.F.R. § 4.45).  Thus, functional 
loss caused by pain must be rated at the same level as if 
the functional loss were caused by any of the other factors 
cited above.  Therefore, in rating the severity of a joint 
disability, VA must determine the overall functional 
impairment due to these factors.   

The Board finds that during the entire period of appeal, the 
right ankle disability is not shown to produce functional 
impairment that would warrant a rating higher than 20 
percent and the currently assigned 20 percent rating 
contemplates the current level of functional impairment of 
the right ankle.  The December 2007 and the June 2010 VA 
examination reports indicate that there was no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination including following repetitive 
use; there was no objective evidence of painful motion on 
the right or objective evidence of pain following repetitive 
motion.  At the hearing before the Board in July 2009 and 
upon VA examination in June 2010, the Veteran reported 
having increased pain due to the right ankle disability.  At 
the hearing before the Board in July 2009, the Veteran 
indicated that the right ankle pain was an 8 or 9 out of 10 
(10 the worst pain).  He stated that in the mornings, the 
pain was a 10.  He indicated that the pain increased as he 
used his right ankle.  The Veteran reported that same degree 
of pain upon VA examination in January 2005; he reported 
that the right ankle disability was an 8 to 9 out of a 10 
and at times, it was a 10 out of 10.  He reported that the 
pain was daily and he was unable to walk more than a block.  
The Board finds that the degree of functional impairment of 
the right ankle due to pain has not changed since the 20 
percent rating was initially assigned.  Further, the June 
2010 VA examination report indicates that the Veteran 
started taking medication for the pain and he had a good 
response to treatment.  The June 2010 VA examination report 
indicates that dorsiflexion of the right ankle increased 2 
degrees and plantar flexion only decreased by 10 degrees; 
the Veteran had full plantar flexion of the right ankle upon 
VA examination in December 2007.  The June 2010 VA 
examination report also indicates that the Veteran reported 
that he was only able to walk 50 years but it was further 
noted that this was due to a left foot condition.  

The June 2010 VA examination report also indicates that the 
Veteran reported that he missed four months of work in the 
past 12 months due to the right ankle pain.  The Board finds 
that the 20 percent rating contemplates the pain due to the 
right ankle degenerative joint disease.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1.  

In summary, a disability evaluation in excess of 20 percent 
for the service-connected right ankle disability is not 
warranted at any time during the appeal period, for the 
reasons and bases described above.  The Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for a disability evaluation in excess of 20 percent 
for the service-connected right ankle disability.  The 
benefit sought on appeal is accordingly denied.

Extraschedular

Finally, the Board has considered whether referral for an 
extraschedular evaluation is warranted.  In exceptional 
cases an extraschedular rating may be provided. 38 C.F.R. § 
3.321 (2012).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule 
and no referral is required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate a veteran's level of 
disability and symptomatology and is found inadequate, it 
must determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step, a determination of whether, to accord 
justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

As discussed, the Veteran's service-connected right ankle 
disability has been manifested by pain, painful motion, and 
limitation of motion of the right ankle.  These symptoms or 
impairments due to the right ankle disability are 
contemplated by the rating schedule, and the assigned 
schedular evaluations, therefore, are adequate.  The rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  The rating criteria for right ankle 
disabilities contemplate limitation of motion of the ankle 
including due to pain and other orthopedic factors which are 
incorporated into the schedular rating criteria (see 38 
C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca).  Hence, as the 
schedular rating reasonably describes the Veteran's 
disability picture, referral for extraschedular 
consideration is not warranted.  

The Veteran's service-connected peripheral neuropathy of the 
right lower extremities is manifested by wholly sensory 
changes or manifestations.  These symptoms or impairments 
are contemplated by the rating schedule, and the assigned 
schedular evaluation, therefore, is adequate.  The rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for 
additional or more severe neuropathy symptoms than currently 
shown by the evidence.  The rating criteria for peripheral 
neuropathy contemplate different degrees of paralysis 
including complete paralysis of the nerve in question.  
Hence, as the schedular rating reasonably describes the 
Veteran's disability picture, referral for extraschedular 
consideration is not warranted.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
lower extremity peripheral neuropathy with the established 
criteria found in the rating schedule for diseases of the 
peripheral nerves shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
For this reason, the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular ratings are, 
therefore, adequate.  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the right lower 
extremity is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


